CONCURRING OPINION
McClelland, Presiding Judge:
With due respect for the conclusion reached by the Court of Customs and Patent Appeals in United States v. C. J. Tower & Sons, 24 C. C. P. A. 304, T. D. 48754,1 nevertheless concur in the conclusion reached by my associate, Judge Sullivan, in this case.
I wrote the opinion of this division in the Tower case, supra, which was concurred in by Judges Sullivan and Brown. It is observed that our decision was reversed by a divided court, three members thereof having voted for reversal and two in favor of its affirmance. I am still unable to appreciate how a communication such as Exhibit 6, addressed to the collector of customs at the port of Buffalo, can be construed to be a special regulation within the meaning of the statute authorizing the Secretary of the Treasury to make such regulations, especially in view of the language of the last paragraph, which reads:
You are, therefore, hereby authorised to examine a less number of packages than 10 per cent of importations of the following articles * ‘ * *.
It was my view when I wrote the opinion in the Tower case, supra, that Exhibit 6 was nothing more than an instruction to one officer *680at the paricular port to govern his action in providing for the examination of particular kinds of merchandise, which included hides, and that view is succinctly expressed by Judge Garrett in his dissenting opinion in that case in these words:
* * * I do not think “special”, as applied to a regulation authorized by the section, means that it may be special to a port but that it is special to the merchandise.